Citation Nr: 1019931	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  99-10 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for confusion, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for dizziness, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for weakness, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for a heart condition, 
manifested by an abnormal electrocardiogram (EKG).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active military service from February 1983 to 
December 1993.

This appeal to the Board of Veterans' Appeals (Board) from an 
October 1998 rating decision in which the RO, inter alia, 
denied the Veteran service connection for dizziness, 
confusion, and weakness; major depressive disorder; and 
abnormal EKG with anterior wall ST-T abnormalities.  The 
Veteran filed a notice of disagreement (NOD) in November 
1998, and the RO issued a statement of the case (SOC) in 
December 1998.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
1999.

In January 2001, the Board remanded the claims for service 
connection to the RO for further development.  The RO 
completed all requested action and continued denial of the 
Veteran's claims (as reflected in the January 2006 and 
November 2006 supplemental SOCs (SSOCs) and returned the 
matters to the Board for further appellate consideration.

In July 2007, the Board remanded the Veteran's claims to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  After completing the requested development, 
the AMC continued to deny each claim (as reflected in a 
November 2009 SSOC) and returned these matters to the Board 
for further consideration.

In an October 2008 written statement, the Veteran indicated 
that he wished to withdraw from appeal his claim for service 
connection for major depressive disorder.  Also, in a 
November 2009 rating decision, the AMC granted service 
connection for headaches, representing a full grant of that 
benefit sought. Hence, the only claims remaining on appeal 
are those set forth on the title page.

The Board's decision addressing the claims for service 
connection for confusion and dizziness, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is set forth below.  The 
claims for service connection for a heart condition, 
manifested by an abnormal EKG, and weakness, claimed as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, are addressed in 
the remand following the order; those matters are being 
remanded to the RO, via the AMC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  The Veteran's confusion has been attributed to his post-
service traumatic brain injury, not to undiagnosed illness or 
other medically unexplained chronic multi-symptom illness, 
and there is no competent medical evidence of a nexus between 
the traumatic brain injury and service.

3.  The Veteran's dizziness has been linked to panic attacks, 
not to undiagnosed illness or other medically unexplained 
chronic multi-symptom illness., and there is no competent 
medical evidence of a nexus between panic attacks or any 
underlying psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for confusion, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2009).

2.  The criteria for service connection for dizziness, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

The claims herein decided had already been adjudicated and 
appealed to the Board prior to the enactment of the VCAA.

In a May 2008 post-rating letter, the RO provided notice to 
the Veteran explaining what information and evidence was 
needed to substantiate the claims for service connection, 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The letter also informed the Veteran of 
what the evidence needed to show in order to substantiate his 
claims for service connection for confusion and dizziness, as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.

After issuance of the May 2008 letter, and opportunity for 
the Veteran to respond, the November 2009 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records and the report of the June 2008 VA 
examination.  Also of record and considered in connection 
with the appeal are written statements provided by the 
Veteran, and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record on the claims for service connection for confusion 
and dizziness is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).





II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 38 
C.F.R. § 3.317(a)(2).  The Veteran was provided with the 
revised regulations in the May 2008 notice letter.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  Effective December 18, 
2006, VA extended the presumptive period in 38 C.F.R. § 
3.317(a)(1)(i) through December 31, 2011 (for qualifying 
chronic disabilities that become manifest to a degree of 10 
percent or more after active duty in the Southwest Asia 
theater of operations).  See 71 Fed. Reg. 75,669 (2006).  
Furthermore, the chronic disability must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claims for service 
connection for confusion and dizziness must be denied.

A March 1990 service record shows that the Veteran reported 
symptoms of headache, dizziness, diarrhea, and pneumonia.

In August 1992, the Veteran reported to sick call with 
headache, congestion, and dizziness.

In a December 1996 Report of Medical History, the Veteran 
denied a history of loss of memory or amnesia and nervous 
trouble of any sort.

In October 1997, the Veteran underwent VA examination.  He 
had a history of childhood concussions but no loss of 
consciousness.  He complained of confusion.

In June 2008, the Veteran underwent VA examination for 
Persian Gulf War illness.  In October 2005, the Veteran was 
admitted to the hospital after a syncopal episode and a fall.  
The Veteran underwent extensive rehabilitation, both physical 
and psychological, since the hypoxic episode left him with 
confusion and memory loss.  In fact, the Veteran did not 
remember the fall or syncopal episode, and he was diagnosed 
with a traumatic brain injury, requiring prolonged cognitive 
rehabilitation.  The examiner noted the two in-service 
complaints of dizziness in March 1990 and August 1992.  
However, the examiner indicated that it appeared these 
symptoms were related to self-limiting infections.  The 
Veteran's present symptoms of dizziness, confusion, and 
weakness appeared to come on in an unpredictable way and were 
not necessarily related to activity.  They were often 
associated with shortness of breath, a sense of rapid heart 
rate, and, at times, sweating.  They may occur several times 
a week and pass away in ten or fifteen minutes.  Following 
examination, the diagnosis was confused state, as likely as 
not related to the Veteran's past history of traumatic brain 
injury, post syncopal fall in 2005.  It was noted that the 
constellation of dizziness, sense of breathlessness, sense of 
tachycardia, and perspiration did not appear to have an 
organic basis and had the characteristics of a panic attack.

Here, as reflected in the June 2008 VA examination report, 
the Veteran's confusion has been attributed to a known 
etiology-post-service traumatic brain injury in 2005, and 
his dizziness has been associated with panic attacks (which, 
in turn, is likely a manifestation of underlying psychiatric 
disability).

The Board accepts the medical evidence as probative evidence 
on the question of etiology, and neither the Veteran nor his 
representative has presented or identified any existing 
medical evidence to support a finding that the confusion is, 
in fact, a manifestation of undiagnosed illness or medically 
unexplained chronic multi-symptom illness.

Under these circumstances, the Board finds that service 
connection for confusion and dizziness, pursuant to the 
provisions of 38 U.S.C. § 1117, is precluded.

Further, the record does not present a basis for a grant of 
service connection for the Veteran's underlying traumatic 
brain injury that occurred in 2005 or for a psychiatric 
disability manifested by panic attacks.  See 38 U.S.C.A. § 
1113(b) (nothing in 38 U.S.C. § 1117 prevents the grant of 
service connection on a direct incurrence basis); 38 C.F.R. § 
3.303.

The evidence clearly demonstrates that the Veteran incurred 
the traumatic brain injury that led to his complaints of 
confusion in 2005, more than ten years after separation from 
service.  There is no evidence that a service-connected 
disability was, in any way, associated with the fall that 
caused the Veteran's traumatic brain injury.  Furthermore, 
the Veteran's service treatment records reference no symptoms 
or complaints related to confusion.  The Veteran denied a 
history of memory loss, amnesia, and nervous trouble of any 
sort in December 1996.  Therefore, there is simply no 
evidence to link the Veteran's confusion or traumatic brain 
injury directly to his military service.

Notably, neither the Veteran nor his representative has 
presented or identified any medical opinion evidence even 
suggesting the existence of a medical nexus between service 
and either disability to which the Veteran's confusion and 
dizziness has been attributed.

In sum, the Veteran's confusion has been medically attributed 
to a 2005 traumatic brain injury, and his dizziness has been 
linked with panic attacks associated with a psychiatric 
disorder, neither of which has been related, by competent, 
probative medical evidence or opinion, to service.

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the assertions of the 
appellant and his representative; however, none of this 
evidence provides a basis for allowance of the claims.  As 
indicated above, the claims turn on the medical matter of 
etiology of the Veteran's complaints, a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the above-
named individuals is shown to be other than a layperson 
without the appropriate medical training and expertise, they 
are not competent to render a probative (persuasive) opinion 
on a medical matter.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for confusion and dizziness, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, must be 
denied.  In reaching the conclusion to deny each claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, no competent, probative evidence 
supports either claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for confusion, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for dizziness, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is denied.


REMAND

Unfortunately the Board finds that further RO action on the 
claims remaining on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
these matters.

With regard to the Veteran's claim for service connection for 
a heart condition, manifested by an abnormal EKG, the Board 
finds that the June 2008 examination report is inadequate and 
does not satisfy the directives contained in the Board's July 
2007 remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Specifically, in the July 2007 remand, the Board directed 
that the VA examiner give an opinion as to whether it is at 
least as likely as not that any currently diagnosed heart 
disorder is related to service, to include complaints of 
chest pain noted in the Veteran's service treatment records.

The June 2008 VA examination report did include a summary of 
the medical evidence contained in the claims file.  The 
Veteran's complaints of chest pain in service were noted.  
The examiner indicated that the symptoms of chest pain date 
back to the Veteran's service.  The examiner noted that a 
dysrhythmia might account for such symptoms; however, an 
implantable cardioverter defibrillator should have rectified 
the dysrhythmia in a shorter time frame.  The examiner 
comments that some of the Veteran's symptoms were noncardiac 
in nature as late as 1997, because he found that the 
Veteran's cardiac evaluation at that time was normal.  
However, the examiner had referenced numerous symptoms in 
addition to chest pain and did not specify which symptoms 
were noncardiac in nature.  Furthermore, the medical records 
dated in November and December 1997 clearly show a diagnosis 
of left ventricular hypertrophy.  Following examination, the 
examiner diagnosed hypertrophic congestive cardiomyopathy, 
etiology unknown, and provided no additional explanation.  

As such, the Board finds that the examination report is 
inadequate to decide the Veteran's claim for service 
connection for heart disability , and that further medical 
examination and opinion is needed to resolve this claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, as regards the claim for service connection for 
weakness, the June 2008 Persian Gulf War examiner did not 
specifically discuss any complaints weakness (as requested), 
and there is no other medical opinion addressing whether the 
Veteran experiences weakness, and, if so, the etiology of 
such symptoms.  Because weakness is a typical manifestation 
of cardiovascular disease, any current weakness may be 
associated with heart disability; as such, the physician 
conducting the examination of the heart should address any 
complaints of weakness, as well.

Hence, the RO should arrange for the Veteran to undergo VA 
cardiology examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled VA examination, without good 
cause, may result in denial of the claims.  See 38 C.F.R. § 
3.655 (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the Veteran 
fails to report to any scheduled examination, the RO must 
obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination sent to him 
by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  The RO's adjudication of the claim involving heart 
disability must include consideration of evidence received in 
December 2009 after the RO's last adjudication of the claim 
in November 2009 (which has not been considered, and which, 
alone could have necessitated a remand of the heart 
disability claim).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
remaining claims on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claims within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA cardiology 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

The physician should clearly identify all 
current heart disability/ies.  Then, with 
respect to each diagnosed disability, the 
physician should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is 
medically related to the Veteran's active 
military service, to include symptoms and 
complaints of chest pain noted in the 
Veteran's service medical records.

The examiner also is asked to address 
whether the Veteran has current complaints 
of weakness, and, if so, whether any such 
symptom represents a manifestation of 
diagnosed heart disability.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of pertinent 
evidence (to particularly include all that 
added to the record since the RO's last 
adjudication of the claims) and legal 
authority. The RO's adjudication of the 
claim involving heart disability must 
include consideration of evidence received 
in December 2009 after the RO's last 
adjudication of the claim in November 
2009. 

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


